Exhibit 10.21

 

[image_003.jpg]

 



December 30, 2016

 

Mr. James Oliviero

Checkpoint Therapeutics, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

 

EXTENSION OF OPTION AGREEMENT

 

 

Dear James:

 

As discussed, we would like to extend the Option Period in the Option Agreement
dated March 17, 2015 (the “Option Agreement”) between TG Therapeutics, Inc. and
Fortress Biotech, Inc. (“Fortress”), as previously extended on September 11,
2015, December 15, 2015, January 11, 2016 and July 8, 2016.

1.    Parties. Effective March 17, 2015, Fortress and Checkpoint Therapeutics,
Inc. (“Checkpoint”) entered into an agreement pursuant to which Fortress
assigned to Checkpoint all of its right and interests under the License
Agreement.

 

2.    Option Period. Pursuant to Section 1.5 of the Option Agreement, the Option
Period shall mean the date that is 180 days following the Effective Date;
subject to a 3-month extension upon prior written request, not to be
unreasonably withheld. The parties agree to further extend the Option Period to
December 31, 2017.

 

3.    Terms. This Extension of Option Agreement shall be governed under all of
the same terms as the Option Agreement.

 

4.    Defined Terms. Any capitalized term not defined in this Amendment shall be
defined as defined in the Option Agreement.

 

5.    Counterparts. This Amendment may be executed by any party by PDF file
signature, and on one or more counterparts, and by different parties on separate
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, all of which together shall constitute
but one and the same instrument.

 

 

 



 

TG Therapeutics, Inc.
2 Gansevoort Street, 9th Floor
New York, NY 10014

 

 

 

  Sincerely,     TG Therapeutics, Inc.                 /s/ Michael S. Weiss    
By: Michael S. Weiss     Title: Executive Chairman, Interim CEO  

 

 

Agreed and Accepted by:

Checkpoint Therapeutics, Inc.

 

 

/s/ James Oliviero   By: Mr. James Oliviero   Title: CEO and President  

 

 

 